DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 14-15, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020).
Regarding Claim 1, Klopfenstein et al. discloses a cartridge receptacle (device 3) capable of producing a beverage (‘926, Paragraph [0067]).  The cartridge receptacle (device 3) comprises a mixing chamber (mixing chamber 80) (‘926, Paragraph [0078]) that is fluidically connectable to a reservoir of a cartridge (container 4) filled with a beverage substance (hot or cold drinks 1) (‘926, Paragraphs [0066]-[0067]).  The cartridge receptacle (device 3) has a fluid feed (diluent intake 71) for introducing a fluid from a beverage preparation machine into the mixing chamber (mixing chamber 80) (‘926, FIG. 13) (‘926, Paragraph [0075]).  The cartridge receptacle (device 3) comprises a cover element (frontal half shell) reversibly connectable to the cartridge (container 4) (‘926, Paragraph [0069]) wherein the cover element (frontal half shell) at least temporarily closes a cartridge opening (inlet of container) (‘926, Paragraph [0072]) leading to the reservoir of the cartridge (frontal half shell closes container 4) (‘926, FIG. 6) (‘926, Paragraphs [0073]-[0074]).  An outlet element (liquid outlet duct 69) is reversibly connected to the cover element (frontal half shell) (‘926, FIG. 6) (‘926, Paragraphs [0073]-[0074]).  A valve unit (barrier valve 690) is movable from a closed state into an open state to establish a fluidic connection between the cartridge opening and the mixing chamber (mixing chamber 80) to supply the beverage substance into the mixing chamber (‘926, FIG. 14) (‘926, Paragraph [0099]).  The cartridge receptacle (device 3) is capable of being inserted into the beverage preparation machine (base station 5) to produce the beverage (‘926, Paragraph [0067]).
Further regarding Claim 1, the limitations “fluidically connectable to a reservoir of a cartridge filled with a beverage substance,” “a fluid feed for introducing a fluid from a beverage preparation machine into the mixing chamber,” “that is reversibly connectable to the cartridge,” “at least temporarily closing a cartridge opening leading to the reservoir,” “reversibly connected to the cover element,” “manually opened by relative movement between the cover element and the outlet element wherein the valve unit is movable from a closed state into an open state to establish a fluidic connection between the cartridge opening and the mixing chamber to supply the beverage substance into the mixing chamber,” and “wherein the cartridge receptacle is configured for insertion into the beverage preparation machine to produce the beverage” are seen to be recitations regarding the intended use of the “cartridge receptacle.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Klopfenstein et al. obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Klopfenstein et al. discloses the cartridge receptacle (device 3) being capable of producing a beverage by means of a cartridge (container 4) which comprises a reservoir filled with a beverage substance (‘926, Paragraph [0067]).  The cartridge receptacle (device 3) is capable of being inserted into a beverage preparation machine (base station 5) and is capable of being connected to the cartridge (container 4) (‘926, FIGS. 1-2) (‘926, Paragraph [0092]).  A fluidic connection is established between the cartridge opening and the mixing chamber and is established by a valve unit (barrier valve 690) (‘926, Paragraph [0099]).
Regarding Claim 2, Klopfenstein et al. discloses the cartridge receptacle (device 3) having a cartridge emptying device (inlet 32) (‘926, FIG. 5) (‘926, Paragraphs [0070] and [0117]).
Further regarding Claim 2, the limitations “which is provided to at least partially transfer the beverage substance from the reservoir into the mixing chamber” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Klopfenstein et al. discloses the cartridge receptacle being capable of performing the claimed intended use (‘926, Paragraphs [0070] and [0117]).
Regarding Claim 3, the limitations “wherein the cartridge receptacle is connectable fixedly or releasably to the cartridge” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Klopfenstein et al. discloses the cartridge receptacle (device 3) being capable of being connected fixedly (permanently) or releasably (detachably) to the cartridge (container 4) (‘926, FIGS. 1-2) (‘926, Paragraph [0069]).
Regarding Claim 4, Klopfenstein et al. discloses the cartridge emptying device comprising a compressed air connection (air inlet) (‘926, Paragraphs [0042] and [0088]), a compressed air outlet, and a compressed air line (tubular connecting portion 30) extending from the compressed air connection to the compressed air outlet (‘926, Paragraphs [0042], [0070], and [0072]).  The compressed air outlet protrudes in the direction of the reservoir of the cartridge to blow compressed air into the reservoir (‘926, Paragraphs [0042], [0070], and [0072]).
Further regarding Claim 4, the limitations “configured for connecting to a compressed air source” and “protruding in a direction of the reservoir of the cartridge to blow compressed air into the reservoir” are limitations regarding the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 5, the limitations “wherein the cartridge emptying device is configured such that the beverage substance is pushed out of the reservoir into the mixing chamber by the compressed air” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 6, Klopfenstein et al. discloses the mixing chamber (mixing chamber 80) having a beverage outlet (dispensing outlet) (‘926, Paragraph [0028]).
Further regarding Claim 6, the limitations “through which the beverage formed from a blend of the beverage substance with the fluid is discharged” and “wherein the cartridge receptacle is configured such that the beverage is able to be introduced directly into a portable vessel from the beverage outlet” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 7, the limitations “wherein the cartridge receptacle is releasably connectable to the cartridge via a latching connection” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Klopfenstein et al. discloses the cartridge receptacle (device 3) being releasably (detachably) connectable to the cartridge (container 4) (‘926, Paragraph [0069]).
Regarding Claim 9, Klopfenstein et al. discloses the outlet element (liquid outlet duct 69) has the fluid feed by virtue of being a liquid outlet duct (‘926, Paragraphs [0090] and [0098]).
Regarding Claim 14, Klopfenstein et al. discloses the cover element having a passage opening (valve member 691) wherein the outlet element comprises a protrusion protruding into the passage opening wherein the valve unit is formed by the passage opening (valve member 691) and the protrusion (‘926, FIG. 14) (‘926, Paragraph [0101]).
Further regarding Claim 14, the limitations “leading to the cartridge opening” and “wherein by way of the relative movement between the cover element and the outlet element the protrusion is configured to shift from a position closing the passage opening into a position partially opening up the passage opening” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 15, Klopfenstein et al. discloses the passage opening of the wall (at valve member 691) being provided with at least one channel wherein the protrusion is disposed adjacent the at least one lateral channel (‘926, FIG. 14).
Further regarding Claim 15, the limitations “wherein the protrusion is arranged in a region of the at least one lateral channel in the position partially opening up the passage opening” are limitations with respect to the intended use of the cartridge receptacle” and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 48, Klopfenstein et al. discloses the mixing chamber (chamber 80) and outlet being integrated into the outlet element (‘926, Paragraph [0098]).  Furthermore, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).
Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020) as applied to claim 7 above in view of Fritz et al. US 2014/0345472.
Regarding Claims 7-8, Klopfenstein et al. is silent regarding the cartridge receptacle having elastic latching connection elements.
Fritz et al. discloses a cartridge receptacle (cartridge receptacle 7) capable of being used to produce a beverage by means of a cartridge (beverage cartridge 18) which comprises a reservoir filled with a beverage substance wherein the cartridge receptacle (cartridge receptacle 7) having elastic latching connection elements (catch hooks 12) (‘472, FIG. 3) (‘472, Paragraphs [0011] and [0030]-[0031]).
Both Klopfenstein et al. and Fritz et al. are directed towards the same field of endeavor of cartridge receptacles capable of producing a beverage by engaging with a cartridge that is used with a beverage preparation machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cartridge receptacle of Klopfenstein et al. and incorporate elastic latching elements onto the cartridge receptacle since Fritz et al. teaches it was known to incorporate elastic latching elements to secure various structures to a cartridge receptacle.
Further regarding Claim 8, the limitations “which engage behind a retaining flange formed on the cartridge when the cartridge is fastened in the cartridge receptacle” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020) as applied to claim 4 above in view of Hatuka US 2010/0049362.
Regarding Claim 12, Klopfenstein et al. is silent regarding the cover element having the compressed air outlet projecting in the direction of the reservoir in the form of a hollow spike which is operatively connected via a compressed air line to a compressed air connection formed on the cover element or on the outlet element.
Hatuka discloses a cartridge receptacle (body 210) capable of being used with a cartridge (cup 220) which comprises a reservoir filled with a beverage substance wherein the cartridge receptacle (body 210) comprises a cover element having a compressed air outlet (receiving part 211) projecting in the direction of the reservoir in the form of a hollow spike operatively connected via a compressed air line to a compressed air connection formed on the cover element or on the outlet element (‘362, FIGS. 5A-5B) (‘362, Paragraph [0124]).
Both Klopfenstein et al. and Hatuka are directed towards the same field of endeavor of cartridge receptacles used in combination with a beverage cartridge that is used in a beverage preparation machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the compressed air outlet of Klopfenstein et al. to project in the direction of the reservoir since Hatuka teaches that this was a known and conventional way to construct a cartridge receptacle.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020) as applied to claim 1 above in view of Joseph US 2015/0344285.
Regarding Claim 46, Klopfenstein et al. is silent regarding the mixing chamber having mixing structures.
Joseph discloses a cartridge receptacle used in making a beverage comprising mixing structures (ribs 17) to agitate a beverage in a mixing chamber (‘285, Paragraph [0094]).
Both Klopfenstein et al. and Joseph are directed towards the same field of endeavor of beverage making apparatuses comprising a cartridge receptacle.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mixing chamber of the cartridge receptacle of Klopfenstein et al. and incorporate mixing structures into the mixing chamber as taught by Joseph in order to better mix the beverage that passes through the mixing chamber.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020) as applied to claim 1 or claim 49 above in view of Pope et al. US 2006/0102012.
Regarding Claim 47, Klopfenstein et al. discloses the cover element being connected to the outlet element (via connecting means 41) (‘926, Paragraph [0070]).
Klopfenstein et al. is silent regarding the connection means between the cover element and the outlet element being clip fastened by a latching connection.
Pope et al. discloses a beverage make (‘012, Paragraph [0002]) comprising a cover element (top 16) being clip fastened by a latching connection to a base (bottom 14) (‘012, Paragraph [0035]).
Both Klopfenstein et al. and Pope et al. are directed towards the same field of endeavor of beverage making apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection means between the cover element and the outlet element of the cartridge receptacle of Klopfenstein et al. and clip fasten by a latching connection as taught by Pope et al. since Pope et al. teaches that clips are conventional ways to connect a cover to other elements.

Allowable Subject Matter
Claims 49-52 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 49, the closest prior art of record, Klopfenstein et al. US 2009/0145926, does not disclose or reasonably suggest a cartridge receptacle comprising a cover element received within an outlet element and a protrusion comprising an external peripheral sealing edge wherein the protrusion protrudes into the passage opening of the cover element.
Claims 50-52 are allowable as being dependent on an allowed claim.

Response to Arguments
Examiner notes that the Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner notes that the Double Patenting rejections have been withdrawn in view of the Terminal Disclaimer filed July 19, 2022.  Examiner notes that application 16/069,752 has been amended to recite a cartridge system.  The Double Patenting rejection of the claims of the ‘752 application no longer apply.
Applicant’s arguments with respect to the rejections of Claim 49 to 35 USC 103(a) have been fully considered and are persuasive.  Applicant contends on Pages 14-16 of the Remarks that the frontal half shell of Klopfenstein is the cover element and the liquid outlet duct 69 is the outlet element and fails to meet the language of Claim 49 requiring the cover element being received within the outlet element.  Additionally, Klopfenstein does not disclose the protrusion protruding into the passage opening of the cover element or the valve unit having a protrusion having a peripheral sealing edge configured to bear flat against an inner wall of a passage opening when the valve unit is in a closed position.  This argument is found persuasive.  Therefore, the rejections of Claim 49 to 35 USC 103(a) has been withdrawn. 
Applicant's arguments with respect to the rejections of Claim 1 to 35 USC 103(a) filed July 19, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 11-13 of the Remarks that the Office Action lists seven limitations alleged to be intended use limitations without providing any evidence that the apparatus or structure of Klopfenstein is capable of performing the limitations.  Applicant argues that the Office Action fails to provide sufficient evidence that the assembly of Klopfenstein is capable of meeting the limitation “a valve unit manually opened by relative movement between the cover element and the outlet element wherein the valve unit is movable from a closed state into an open state to establish a fluidic connection between the cartridge opening and the mixing chamber to supply the beverage substance into the mixing chamber.”  Applicant contends that Klopfenstein discloses a non-return valve that is positioned at the pump outlet to prevent liquid dripping and that barrier valve 690 includes a valve member 691 that opens under pressure of the pump.  Applicant points to Paragraphs [0090] and [0101] of Klopfenstein that teaches the valve is opened under the thrust of the liquid exerted by the pump and remain closed and sealed when the pump is switched off to prevent the liquid from leaking and that the valve is resilient enough to close off the outlet when the pump is stopped.  Applicant argues that the pump upstream is necessary to open the barrier valve.  Applicant continues that the claims do not require a pump for the valve unit to operate and that by not requiring a pump the valve unit must operate differently from a valve that is reliant upon a pump and argues that there is no teaching that the valve of Klopfenstein is manually opened by relative movement between the cover element and the outlet element or capable of manual opening or that a fluidic connection is capable of being established between the cartridge opening and the mixing chamber to supply the beverage substance into the mixing chamber as claimed.
Examiner argues that the transitional phrase “comprising” is an open ended phrase that does not preclude the presence of unrecited elements such as a pump.  The term “manual” is not defined by applicant in the disclosure at the time of filing to mean “pumpless.”  Campanelli et al. US 2014/0224836 discloses a delivery mechanism comprising a pump to dispense beverages (dairy products) (‘836, Paragraphs [0049] and [0074]) wherein the pump has any suitable manual or mechanical actuated valve or pumping system (‘836, Paragraph [0074]).  The disclosure of a pump connected to a valve as disclosed by Klopfenstein et al. broadly reads on the claimed manual opening by relative movement between the cover element and outlet element capable of manual opening that is a fluidic connection in view of Campanelli et al. teaching that pumps can have any manual activated valve.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 13-14 of the Remarks that the cover element of Klopfenstein is the frontal half shell denoted by 3A in Klopfenstein and contends it is unclear how any movement of the frontal half shell 3A would allow the assembly to function and that the relative movement between the cover element and the outlet element is impossible if the cover element is welded to another element wherein the welding seals the flow paths of the beverage and that the shells welded together do not allow for a relative movement of a shell relative to another object and that the barrier valve 690 of Klopfenstein is not moveable from a closed position to an open position but is stationary at the allocated spacing and that the valve comprises a member that is opened by water pressure wherein the valve stops liquid from dripping during inactivity of the device and that the valve must be sealed when no pressure is applied by the pump and that the claims do not recite a pump for opening the valve but describes a valve unit manually opened by relative movement between the cover element and the outlet element and that the valve member 691 is not movable without external force of pressure working on the member.
Examiner argues that the claims require the valve unit being manually opened by relative movement between the cover element and the outlet element.  Klopfenstein discloses the valve unit (valve 690) being maintained in place along its edges and inserted in a portion of the slit provided in each half shall 3a, 3b (‘926, Paragraph [0100]) wherein the slits open downwardly when a fluid pressure has built up upstream the valve and closes as soon as the pump is stopped (‘926, Paragraph [0101]).  There would necessarily be movement from the front half shell cover element when the liquid applies a force to the front and back half shells as the liquid moves through the cartridge receptacle.  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792